Citation Nr: 0113071	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving heart damage resulting from 
an allergic reaction to intravenous pyelogram dye 
administered during September 1980 VA hospitalization.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1940 to August 
1945.  Historically, this matter came before the Board on 
appeal from rating decisions by the Atlanta, Georgia, 
Regional Office (RO), which denied service connection for a 
testicular disorder ultimately on the basis that new and 
material evidence had not been submitted to reopen the claim.  
Appellant subsequently appealed an April 1996 rating 
decision, which denied entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 (formerly § 351) for additional disability 
involving heart damage resulting from an allergic reaction to 
intravenous pyelogram dye administered during September 1980 
VA hospitalization.  In a January 1998 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a testicular disorder and remanded the claims of entitlement 
to service connection for a testicular disorder and § 1151 
benefits for additional evidentiary development.

By a February 2000 rating decision, service connection for a 
right testicular disorder was granted, thereby rendering that 
issue moot.  The § 1151 issue has been returned to the Board 
for further appellate review.

In December 2000, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the § 1151 issue in controversy, pursuant to 
38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 (2000).  
In February 2001, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof that 
month and advised him that unless any additional evidence or 
argument was submitted within a 60-day response period, the 
Board would proceed with appellate review.  Subsequently, his 
representative submitted an informal hearing presentation.  
The case is now ready for appellate review.



FINDINGS OF FACT

1.  Prior to the September 1980 VA hospitalization in 
question, appellant had sinus bradycardia on 
electrocardiogram, left axis deviation, and occasional 
premature atrial/ventricular contractions.  

2.  During September 25th to October 2nd, 1980 VA 
hospitalization in question, appellant developed sudden chest 
pain and chills during an intravenous pyelogram; he was 
transferred to an intensive care unit (ICU) for three-days 
monitoring during which serial electrocardiograms and cardiac 
enzymes were within normal limits; he had no more chest pain 
during the remainder of that seven-day hospitalization; and 
the diagnoses included questionable allergic reaction to 
intravenous pyelogram dye.  Said hospitalization records make 
no mention of any cardiovascular disability, including 
myocardial infarction or valvular heart pathology, resulting 
from said treatment.  

3.  Written opinions from VA cardiologists state that no 
additional, permanent disability involving heart damage 
resulted from any allergic reaction to intravenous pyelogram 
dye administered during said 1980 VA hospitalization.  
Additionally, it was opined that appellant's mitral valve 
prolapse preexisted said 1980 VA hospitalization and was not 
permanently worsened by said VA treatment.  

4.  The credible, competent evidence, does not show that an 
additional, permanent disability involving heart damage 
resulted from any allergic reaction to intravenous pyelogram 
dye administered during said 1980 VA hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving heart 
damage resulting from an allergic reaction to intravenous 
pyelogram dye administered during September 1980 VA 
hospitalization have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358(a)-(c) (1996-2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
§ 1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).  

After reviewing the record as to this issue, the Board is 
satisfied that all relevant facts have been properly 
developed and no useful purpose would be served by again 
remanding the § 1151 benefits claim with directions to 
provide further assistance to the appellant.  The RO has 
obtained or attempted to obtain relevant VA and private 
medical records, which adequately detail the circumstances 
and treatment during the 1980 VA hospitalization in question 
and the nature of his cardiovascular disability prior, 
during, and subsequent thereto.  Pursuant to a January 1998 
remand, additional VA and Social Security Administration 
medical records were sought and a March 1999 VA cardiologist 
medical opinion as to the etiology of appellant's 
cardiovascular disability was rendered.  

Additionally, pursuant to the Board's request, a February 
2001 VHA medical opinion was rendered.  It should be pointed 
out that appellant and his representative were informed by 
the RO at various stages of the proceedings that the claim 
was denied essentially due to the lack of credible evidence 
that any additional cardiovascular disability resulted from 
that 1980 VA hospitalization in question.  See, e.g., an 
April 1996 rating decision and a February 1997 Statement of 
the Case.  Additionally, that Statement informed them of the 
relevant laws and regulations governing entitlement to § 1151 
benefits.  It is apparent that they were knowledgeable 
regarding the necessity of competent evidence and the type of 
information needed to support said claim.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to said issue on appeal.  Thus, as notice has 
been provided to the appellant and his representative, and 
there is no indication that additional records exist that 
should be obtained, the Board can adjudicate this claim 
without prejudice to the appellant.

It should be pointed out that the RO's April 1996 rating 
decision denied appellant's § 1151 claim essentially on the 
basis that it had not been shown by medical evidence that any 
additional, permanent, cardiovascular disability resulted 
from that 1980 VA hospitalization in question.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that any 
additional, permanent, cardiovascular disability resulted 
from that 1980 VA hospitalization in question.  Therefore, 
sections (c)(1) and (2), not (c)(3), are controlling with 
respect to the facts of this appellate issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-2000), the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Appellant argues that during September 1980 hospitalization 
at a VA Medical Center, he suffered an allergic reaction to 
intravenous pyelogram dye administered; the allergic reaction 
caused a "heart attack" and his heart had to be "shocked" 
to restart; the allergic reaction caused heart damage 
including valvular heart pathology and heart block; he 
required approximately a four-week stay in the ICU; and 
immediately after hospital discharge, he sought treatment at 
another VA Medical Center.  

The evidentiary record includes private clinical records that 
reveal that in the late 1970's and early 1980, appellant had 
sinus bradycardia on electrocardiogram, left axis deviation, 
and occasional premature atrial/ventricular contractions.  A 
two-page summary of that September 25th to October 2nd, 1980 
VA hospitalization in question stated that he developed 
sudden chest pain and chills during an intravenous pyelogram; 
he was transferred to an ICU for three-days monitoring during 
which serial electrocardiograms and cardiac enzymes were 
within normal limits; he had no more chest pain during the 
remainder of that seven-day hospitalization; and the 
diagnoses included questionable allergic reaction to 
intravenous pyelogram dye.  Significantly, that hospital 
summary makes absolutely no mention of any cardiovascular 
disability, including myocardial infarction or valvular heart 
pathology, resulting from an allergic reaction to contrast 
agent during that 1980 VA hospitalization in question.  

The positive evidence includes a July 1996 written statement, 
wherein a registered nurse opined, in essence, that 
appellant's heart was damaged by the 1980 intravenous 
pyelogram incident in question.  However, even assuming 
arguendo that a registered nurse is medically qualified to 
opine as to the etiology of appellant's cardiovascular 
disorder, the underlying support for her conclusions is vague 
and tenuous.  She opined that appellant "had experienced 
cardiovascular collapse when he was administered IVP...at the 
VA [h]ospital in 1980, with subsequent hospitalizations for 
his compromised cardiac condition."  Apparently, her opinion 
was based upon certain unspecified medical records, since she 
stated therein that appellant "has shown me his medical 
records....", but did not explain which records.  
Additionally, since that statement specified that she was 
writing on appellant's behalf, this suggests some lack of 
impartiality.  Moreover, it is not at all clear from the 
record, that she was aware of the pre-hospitalization history 
of heart pathology.  Consequently, the Board substantially 
discounts the probative value of that registered nurse's 
opinion as to the etiology of appellant's cardiovascular 
disorder.  

Additionally, although lay statements dated in 1996 from 
appellant and appellant's sister, brother, sister-in-law, and 
wife allege, in essence, that they had been told, including 
by a VA nurse during that 1980 VA hospitalization in 
question, that appellant sustained a heart attack and/or 
valvular heart damage from intravenous pyelogram dye 
administered, this basically constitutes hearsay evidence and 
its credibility is questionable.  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993), wherein it was held that "any 
statement of appellant as what a doctor told him is also 
insufficient to establish a medical diagnosis."  
Furthermore, since all of said 1996 statements are from 
appellant and appellant's relatives, there is an inherent 
potential bias; and their recollection of events that 
occurred more than a decade and a half earlier may be subject 
to the unreliability of ancient memory.  Again, the actual 
clinical records associated with that hospitalization do not 
mention any heart attack or valvular heart damage having 
occurred at that time.  

It should be added that any opinion by appellant and/or other 
lay persons as to whether any additional cardiovascular 
disability resulted from that 1980 VA hospitalization in 
question does not constitute competent evidence, since lay 
persons are not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Pursuant to a January 1998 Board remand, a written opinion by 
a VA cardiologist was rendered in March 1999 regarding this 
point in controversy.  That March 1999 opinion stated, in 
pertinent part, that:

The patient subsequently underwent...an 
uncomplicated mitral valve replacement in 
June 1997, with no residual sequelae.  In 
light of the EKGs without Q-waves or T-
wave abnormality signifying significant 
myocardial damage, and in light of the 
multiple transthoracic as well as 
transesophageal echo[cardiograms] showing 
normal left ventricular systolic function 
and normal size, the same findings noted 
on the heart catheterization done 
February 1995 - [i]t is doubtful any 
significant damage was done to the 
patient's myocardium during his arrest 
which was presumably an anaphylactic 
response to IV contrast dye with 
subsequent hemodynamic collapse and 
arrhythmia.  

The Board assigns considerable evidentiary weight to that 
medical opinion by a VA cardiologist, a clearly negative 
piece of evidence, since (1) cardiologists have the necessary 
expertise and training to render expert opinion concerning 
the etiology of cardiovascular disorders, and (2) that VA 
cardiologist discussed in detail relevant clinical evidence 
in appellant's claims folders, in reaching an opinion that it 
was doubtful any significant cardiac damage resulted from 
presumably an anaphylactic response to IV contrast dye.  This 
suggests a comprehensive review of the medical records.

Subsequent to obtaining that March 1999 VA medical opinion, 
it appeared to the Board that additional medical opinion was 
necessary regarding whether any additional heart disability 
resulted from that VA hospitalization in question, including 
whether appellant's mitral valve replacement was related 
thereto, in December 2000, the Board requested a VHA opinion 
with respect to the following questions:

1.  Was the medical care provided by the 
VA during the September to October 1980 
hospitalization properly administered, 
particularly with regard to the 
intravenous pyelogram with dye performed 
and subsequent treatment (i.e., did 
appellant have an allergic reaction to 
intravenous pyelogram dye administered)?  
Would a similar allergic reaction have 
occurred during cardiac catheterization 
studies subsequently conducted in 1981 
and the mid-1990's if appellant was 
allergic to such iodide contrast 
material?  

2.  In the event appellant had an 
allergic reaction to intravenous 
pyelogram dye administered, did it cause 
any permanent heart damage/disorder (such 
as valvular heart pathology, myocardial 
infarction, heart block, etc.)?

3.  In the event appellant had an 
allergic reaction to intravenous 
pyelogram dye administered, did it 
permanently worsen any preexisting heart 
disorder that may have been present 
versus the continuance or natural 
progress of any preexisting heart 
disorder?  

Please comment on the clinical 
significance, if any, of the private 
clinical records dated prior to the 
September to October 1980 VA 
hospitalization in question, which 
included notations for syncopal episodes, 
sinus bradycardia, and occasional 
premature ventricular contractions in May 
1977, November 1978, and March 1980); and 
clinical records dated subsequent to the 
September to October 1980 VA 
hospitalization in question, which 
included notations for mitral valve 
prolapse, premature ventricular 
contractions, syncopal episodes, sinus 
bradycardia, arteriosclerotic heart 
disease, and history of a myocardial 
infarction in 1981.

In February 2001, a VHA medical opinion was rendered by a 
chief of cardiology at a VA medical center.  In response to 
said question #1, that cardiologist opined, in pertinent 
part, that during the 1980 VA hospitalization in question, 
"[t]he veteran did develop chest pain during the pyelogram 
and had chills.  This could be due to minor allergic reaction 
to the injected contrast material....  Since the patient had a 
previous intravenous pyelogram done...without allergic 
reaction..., the provided medical care was adequate.  There was 
no evidence of [']heart attack['] during the mentioned 
intravenous pyelogram since [']serial ECGs and cardiac 
enzymes were within normal limits[']."  (Emphasis in the 
original.)  In response to said question #2, that 
cardiologist opined, in pertinent part, that "NO.  It did 
not cause myocardial infarction (heart attack) as mentioned 
above, nor heart block ([']serial EKGs and cardiac enzymes 
were within normal limits['].  There was no evidence that the 
allergic reaction cause[d] valvular heart pathology[)]."  In 
response to said question #3, that cardiologist opined, in 
pertinent part, that "[w]ithout causing initially a 
myocardial infarction, there are no published evidence that 
allergic reaction to contrast agent permanently worsen 
preexisting heart disorder that may have been present."  

Additionally, in that February 2001 VHA medical opinion, the 
VA cardiologist reviewed clinical records dated prior and 
subsequent to said 1980 VA hospitalization in question, and 
stated, in pertinent part, that:

...the veteran had the disease called: 
mitral valve prolapse, which started to 
manifest itself as early as March 1980 
with the history of syncopal episodes of 
"unknown etiology" (most likely related 
to cardiac dysrhythmias commonly 
associated with mitral valve prolapse).    
The veteran was later diagnosed as having 
mitral valve prolapse by 
echocardiography....  The heart 
catheterization showing "normal coronary 
anatomy" ruling out atherosclerotic 
heart disease as the cause of chest 
pain....  In the natural course of the 
mitral valve prolapse, progressive mitral 
regurgitation (leaking of the mitral 
valve) is the most frequent serious 
complication, leading finally to surgical 
replacement or repair of the defective 
mitral valve as it did actually happen 
for this veteran.  In all the available 
documents, there were no objective data 
of a myocardial infarction in 1981 nor of 
arteriosclerotic heart disease.  In the 
original 2-page discharge summary of the 
September-October 1980 hospitalization 
there was NO MENTION OF "CARDIAC 
ARREST".  

The Board assigns substantial evidentiary weight to that 
medical opinion by a VA cardiologist, a negative piece of 
evidence, since that VA cardiologist reviewed and discussed 
in comprehensive fashion the relevant clinical evidence in 
appellant's claims folders, in rendering an unequivocal 
opinion that no cardiac damage, including myocardial 
infarction or valvular heart pathology, resulted from any 
allergic reaction to contrast agent during that 1980 VA 
hospitalization in question.  In short, the negative evidence 
is so strong as to overwhelmingly outweigh any marginally 
positive evidence in the record.  38 C.F.R. § 3.102 (2000).  
Thus, since the credible, competent evidence of record 
indicates that no additional disability involving heart 
damage resulted from an allergic reaction to intravenous 
pyelogram dye administered during September 1980 VA 
hospitalization, appellant's § 1151 claim is denied.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a)-(c).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving heart damage resulting from 
an allergic reaction to intravenous pyelogram dye 
administered during September 1980 VA hospitalization is 
denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

